 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ANDRE LUIZ COSTA SOARES,                ) Case No. 5:19-CV-01418-ODW-JC
11                                           )
                           Petitioner,       )
12                                           )
                    v.                       ) JUDGMENT
13                                           )
     KEVIN McALEENAN, Acting                 )
14   Security of the Department of           )
     Homeland Security, et al.,              )
15                                           )
                     Respondents.            )
16 ______________________________
17
18         Pursuant to this Court’s Order Accepting Findings, Conclusions and
19 Recommendations of United States Magistrate Judge,
20         IT IS ADJUDGED that the “Application for Issuance of Order to Show
21 Cause Pursuant to 28 U.S.C. § 2243” (including the attachment) and petitioner’s
22 subsequent submissions, all of which the Court collectively construes to be a
23 Petition for Writ of Habeas Corpus under 28 U.S.C. section 2241 is denied and
24 this action is dismissed without prejudice.
25 DATED: October 31, 2019
26                                  ________________________________________
27                                  HONORABLE OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
28
